Citation Nr: 0809200	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure, to include as secondary to service connected spine 
and joint disabilities.

2.  Entitlement to service connection for a bowel disorder, 
to include as secondary to service connected spine and joint 
disabilities.

3.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service connected 
spine and joint disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1975 to October 1975, and from June 1977 to June 
1982.  Other service, from June 1969 forward, was alleged by 
the veteran but was not verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
congestive heart failure, a bowel condition, and a right 
ankle disability.  A Notice of Disagreement (NOD) was filed 
in July 2005, and a Statement of the Case (SOC) was issued in 
December 2005.  A Supplemental SOC (SSOC) was issued in 
February 2006, and the veteran perfected his appeal with the 
filing of a timely VA Form 9, Appeal to Board of Veterans' 
Appeals, that same month.  

The issue of entitlement to service connection for a right 
ankle disability, to include as secondary to service 
connected spine and joint disabilities, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no currently diagnosed chronic congestive heart 
failure or other heart disease or disability.

2.  There is no currently diagnosed chronic bowel disease or 
condition.




CONCLUSIONS OF LAW

1.  Service connection for congestive heart failure is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007).  38 C.F.R. § 3.102, 3.159, 3.303, 
3.310 (2007).

2.  Service connection for a bowel condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007).  38 C.F.R. § 3.102, 3.159, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in August 2004 and January 2005 
that fully addressed all notice elements and were sent prior 
to the initial AOJ decision on the issues.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VA Medical Center Bath and all associated 
clinics.  

No VA examination was deemed necessary.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, the following four 
factors are for consideration:  whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another 
service-connected disability; and whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Here, there is no competent medical evidence 
of chronic conditions subject to service connection.  
Numerous VA treatment records, including in-patient 
monitoring, are adequate for adjudication purposes in place 
of an examination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
veteran specified that there are no private treatment 
records.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (as in effect 
before and after October 10, 2006).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Congestive Heart Failure

The veteran contends that a heart condition, diagnosed as 
congestive heart failure, developed during a June 2004 
hospitalization as a result of medication used to control his 
pain from service connected back, knee, and hip disabilities.  
Specifically, he alleges that VA doctors prescribed morphine, 
to which he was allergic, and this caused a drop in blood 
pressure and a heart condition.

Initially, the Board notes that there is no diagnosis of or 
treatment for any chronic heart condition reflected in 
service medical records, or within the first post service 
year.  Direct and presumptive service connection have been 
considered, but are not for application here.

VA treatment records reveal that in May 2004, upon admission 
to the VA domiciliary, the veteran stated that he was 
allergic to morphine.  The veteran informed doctors that when 
taking morphine, his blood pressure dropped; there were no 
hives or rashes.  This was documented in VA historical 
records.  Doctors elected to prescribe a short acting, low 
dose morphine; the medication was required for pain 
management related to his service connected knee, back, and 
hip disabilities.  Morphine was first administered on May 12, 
2004, with good effect.  Treatment records show no allergic 
reaction or drop in blood pressure; pressure in fact appears 
to have increased slightly while the veteran was taking 
morphine.  The veteran was weaned from morphine in early June 
2004 in preparation for his discharge.  He complained of 
withdrawal symptoms on June 9, 2004, but records document no 
specific complaints.  The veteran was discharged on or about 
June 15, 2004.  On the discharge summary, a nurse noted that 
during his admission, the veteran was diagnosed with 
congestive heart failure.  He was instructed on monitoring 
his health, preventive measures he could take with diet and 
exercise, and how to seek help.  No chronic condition was 
noted, only an apparent episode of congestive heart failure, 
or period of inefficient heart activity.  Moreover, this 
episode was not related to medications generally or morphine 
specifically.  Morphine was again administered in September 
2004 to control pain, without mention of any adverse 
reactions.  No heart disease or disability was diagnosed or 
noted in VA treatment records through September 2005

The veteran was examined by VA doctors at the end of June 
2004 for evaluation of his orthopedic disabilities.  That 
examiner did not note any heart disease or disability in 
reviewing the veteran's health history.

Service connection may only be granted for a diagnosed 
disability.  Here, the competent medical evidence reveals no 
current chronic heart disease or condition.  A single episode 
of congestive hart failure is noted in treatment records, and 
no underlying disease or residual impairment are shown.  
Further, there is no medical evidence relating even that 
single episode to morphine use or any other aspect of the 
veteran's care for his service-connected conditions.  Care 
providers were aware of the veteran's past reactions to 
morphine, and they noted no adverse reactions to the 
medication.  The veteran, as a layperson, is not competent to 
either diagnose a chronic heart disease or to relate such to 
his medications.  The claim must be denied in the absence of 
a current disability or a nexus to service or service 
connected disabilities.

Bowel Condition

Initially, it is noted that the veteran does not allege that 
he has a bowel disorder due directly to service.  There is no 
evidence of treatment for or complaint of bowel problems 
manifest by constipation in service medical records, and 
hence direct service connection is not available. 

The veteran's only contention is that the use of morphine for 
pain control in June and September 2004 resulted in a chronic 
bowel disorder, manifested by constipation.  Because morphine 
was administered due to pain from service connected 
disabilities, secondary service connection is properly 
considered.

The circumstances of prescription of morphine are discussed 
above.

VA treatment records reveal findings of hypoactive bowel 
sounds on April 2004, prior to receiving morphine, but a 
notation on April 28 shows that sounds were normal and the 
veteran had a bowel movement that day.  On nursing admission 
dated April 30, 2004, the veteran was described as being 
regular, with at least one bowel movement every three days.  
On May 15 and 16, 2004, the veteran requested and was given 
prune juice, to good effect.  No diagnosis of any bowel 
dysfunction is indicated.  In September 2004, "bowel 
preps," used to clear the colon in preparation for study, 
were given, but the doctor did not state or otherwise this 
was in treatment for any condition.  The veteran was 
prescribed a laxative to prevent chronic constipation related 
to opiate intake. 

In short, there is simply no competent medical evidence of 
any chronic bowel disorder or dysfunction.  Medical records 
at no time reveal any medical concern over the veteran's 
bowel function, and in one instance where he asserts a 
problem is shown, the treating nurse appears to find no 
irregularity.  The use of a laxative with opiates was a 
preventive measure, and was not taken in response to any sign 
or symptom of disease.  The record reflects that the veteran 
wished to be more regular, not that there was any diagnosed 
condition.  In the absence of a current disability, the claim 
must be denied.


ORDER

Service connection for congestive heart failure is denied.

Service connection for a bowel disorder is denied.



REMAND

Review of the record reveals a documented fall and right 
ankle injury in May 2004.  VA treatment records also reveal 
that the veteran was considered a fall risk due to his 
service connected orthopedic disabilities, and that he had 
difficulty with ambulation.  A VA examination is required to 
determine if there is any current chronic ankle disability 
related to the May 2004 injury, and to establish the extent 
of any impairment.

The Board notes that the record also reflects the presence of 
degenerative joint disease of the right ankle, which, by its 
nature, must have pre-existed the May 2004 injury.  The VA 
examiner must distinguish impairment from this condition from 
disability due to the fall, and should consider whether the 
fall aggravated the pre-existing condition, as well as 
whether the degenerative changes were caused by the antalgic 
gait resulting from other service connected disabilities.
 
Moreover, as this matter is being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist are fulfilled.  Specifically, the veteran should be 
provided notice consistent with recent decision (and 
pertinent included findings) issued by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent 
(including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.

2.  The RO should obtain updated VA 
treatment records from VAMC Phoenix and 
all associated clinics, as well as from 
any other facility identified by the 
veteran or in VA records.  

3.  The veteran should be scheduled for a 
VA Joints examination.  The examiner 
should review the claims file in 
conjunction with the examination.  The 
examiner should state whether there is any 
current disability of the right ankle, and 
if so, whether it is at least as likely as 
not such disability, in whole or in part, 
is related to a May 2004 fall at VAMC 
Bath.  Describe the impairment related to 
the fall, if any.  The examiner should 
also opine as to whether the fall was at 
least as likely as not due to service 
connected knee, hip, and back 
disabilities.  

Alternatively, the doctor should offer an 
opinion as to whether any right ankle 
disability, to include degenerative joint 
disease, is at least as likely as not 
secondary to service connected knee, hip, 
and back disabilities.  The examiner 
should provide an opinion as to whether 
documented altered gait caused disability 
of the right ankle?

4.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


